

115 HR 5680 IH: Taiwan Defense Assessment Commission Act of 2018
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5680IN THE HOUSE OF REPRESENTATIVESMay 7, 2018Mr. Bacon introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the establishment of the Taiwan Defense Assessment Commission, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Taiwan Defense Assessment Commission Act of 2018. 2.Statement of policyIt is the policy of the United States to reinforce its commitments to Taiwan under the Taiwan Relations Act and consistent with the Six Assurances as both governments work to improve Taiwan’s self-defense capability.
 3.Sense of CongressIt is the sense of Congress that the United States should— (1)strengthen and enhance its longstanding partnership and cooperation with Taiwan;
 (2)continue to conduct regular transfers of defense articles and defense services necessary to enable Taiwan to maintain a sufficient self-defense capability, based solely on the needs of Taiwan;
 (3)continue to conduct bilateral military exercises and exchanges of senior military officers and senior officials with Taiwan to improve military-to-military relations, as expressed in section 1284 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2544); and
 (4)provide regular consultation and advice to Taiwan on other matters that will improve the efficiency, effectiveness, readiness and resilience of Taiwan’s defense establishment.
			4.Taiwan Defense Assessment Commission
 (a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall establish a commission, to be known as the Taiwan Defense Assessment Commission, to conduct a comprehensive assessment of Taiwan’s defense establishment and provide recommendations to improve the efficiency, effectiveness, readiness, and resilience of Taiwan’s self-defense capability in the following areas:
 (1)Strategic planning and resource management. (2)Personnel management and force development.
 (3)Joint operational planning and assessment. (4)Military readiness measurement and assessment.
 (5)Command, control, communications, and intelligence. (6)Technology research and development.
 (7)Defense article procurement and logistics. (b)ReportNot later than 1 year after the date on which the commission is established under subsection (a), the Secretary of Defense shall submit to Taiwan’s Defense Minister and the congressional defense committees a report on the recommendations of the Commission under subsection (a).
			